UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 12, 2015 CONNECTONE BANCORP, INC. (Exact name of Company as specified in its charter) New Jersey 001-35812 52-1273725 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No 301 Sylvan Avenue Englewood Cliffs, New Jersey (Address of principal executive offices) (Zip Code) Company's telephone number, including area code(201) 816-8900 [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Exhibit 99.1: Presentation, February 12, 2015, Sterne Agee Financial Institutions Conference Item 9.01 Financial Statements and Exhibits (d) Exhibits.The following is filed as an Exhibit to this Current Report on Form 8-K: Power Point Presentation:February 12, 2015, Sterne Agee Financial Institutions Conference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, ConnectOne Bancorp, Inc. has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONNECTONE BANCORP, INC. (Registrant) Dated:February 12, 2015 By: /s/William S. Burns WILLIAM S. BURNS Executive Vice President and Chief Financial Officer EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit No. Description Page No. Power Point Presentation:February 12, 2015, Sterne Agee Financial Institutions Conference 4
